Case 1:21-cv-02099-JGK Document 36 Filed 04/27/21 Page 1 of 2
Case 1:21-cv-02099-JGK Document 35 Filed 04/26/21 Page 1 of 2

nl ATTORNEYS AT LAW
mi 90 PARK AVENUE
NEW YORK, NY 10016-1314

 

 

ouey & Lanpnen tip |} USDS SDNY 212.080.7474 TEL
DOCUMENT WWW.EOLEY.COM
ELECTRONICALLY FILED 212398.3805
tnorbitz@foley.com
DOC #:_
DATE FILED: 4G-29- -H oonooayo

 

 

 

 

 

 

April 26, 2021

Via ECF
The Honorable John G. Koeltl
United States District Judge for the Southern District of New York

Daniel Patrick Moynihan An cuet ect _S aed et
A te me A. few

United States Courthouse

a
500 Pearl St. /; oF A
Fear ; haf - & fe | shh
New York, NY 10007-1312 Le orice YntTas D>

Re: Cotton International, Inc. v. Westin St. John Hotel Co., ine. et al., Case 7/27 7 A yo
No. 1:21-cv-02099

Dear Judge Koeltl:

Counsel for Defendants Westin St. John Hotel Co., Inc. and Westin Vacation
Management Company (“Westin”) writes, pursuant to Rule 1, E. of Your Honors Individual
Practices, to request an adjournment of the Initial Status Conference. Plaintiff Cotton International,
Inc. (“Cotton”) does not oppose Westin’s request.

anceps menitrecnmisineminnstsmctser it

Counsel for the remaining three named defendants (Sunset Bay Condominium Association, LLC,
Sunset Bay Vacation Owners Association, LLC, and Bay Vista Owners Association, Inc.; the
“Owners Associations”) have yet to file appearances in the litigation. Meanwhile, the deadline for

dates (and including) June 14, 2021 and June 21, 2021, subject to the Court’s availability.

This brief adjournment should afford all parties an opportunity to engage in Rule
26(f) discovery planning after the responses to the Complaint are due, and should promote efficiency
by streamlining and clarifying the issues that need to be discussed at the parties’ planning conference
(including the contents of the Rule 26(f) Report), and by permitting all parties an opportunity to
participate on equal footing. The parties agree to commence Rule 26(f) conferencing on May 27 or
May 28, 2021.

Westin and Cotton have submitted no previous requests for the relief sought herein,
and both Westin and Cotton consent to this request.

AUSTIN DETROIT MEXICO CITY SACRAMENTO TAMPA

BOSTON HOUSTON MIAMI SAN DIEGO WASHINGTON, D.C.
CHICAGO JACKSONVILLE MILWAUKEE SAN FRANCISCO BRUSSELS

DALLAS LOS ANGELES NEW YORK SILICON VALLEY TOKYO

DENVER MADISON ORLANDO TALLAHASSEE

4836-556 1-2902.4

 
Case 1:21-cv-02099-JGK Document 36 Filed 04/27/21 Page 2 of 2
Case 1:21-cv-02099-JGK Document 35 Filed 04/26/21 Page 2 of 2

sFOLEY

FOLEY & LARDNER LLP

April 26, 2021

Page 2
Respectfully submitted,
/s/Todd C. Norbitz

Todd C. Norbitz
cc: Counsel of Record (via ECF)

4836-5561-2902.1

 
